     Case 2:16-cv-05163 Document 15 Filed 11/05/20 Page 1 of 1 PageID #: 182




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


ANGELA ROACH, et al.,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 2:16-cv-05163

BOSTON SCIENTIFIC CORPORATION,

                              Defendant.


                        MEMORANADUM OPINION AND ORDER

       On October 5, 2020, I entered an order directing plaintiffs to show cause on or before

November 4, 2020, why their case should not be dismissed as to Boston Scientific Corporation

(“BSC”) for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure

and Rule 41.1 of the Local Rules of Civil Procedure.

       Plaintiffs have not responded to the Shown Cause Order. The court ORDERS, pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules of Civil

Procedure and after weighing the factors identified in Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir.

1989), that defendant, BSC, is dismissed without prejudice. No defendants remain, and the court

DIRECTS the Clerk to close the case and strike it from the active docket.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER: November 5, 2020
